DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 07/12/21. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1, 3-9 and 11-18 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

                                                   
2.          The following is an examiner's statement of reasons for allowance: 
     The closest prior art of record such as Katou et al. ‘506 teaches a method to correct skew amount 
during feeding a document while processing using multiple sensors. However the prior art of record 
does not teach or suggest within a single reference or in a combination an image forming device or 
an image reading device having a first detector configured to detect a first skew angle of the sheet 
conveyed by the conveyance section, a second detector that is located downstream of the first 
detector in the conveyance path and that is configured to detect a second skew angle of the sheet,  
and a determination section configured to determine whether or not to stop conveyance of
the sheet based on the first skew angle and the second skew angle, wherein the determination 
section determines whether or not to cause the conveyance section to stop conveyance of the 
sheet based on a change amount of the second skew angle relative to the first skew angle, as 
recited by the independent claims. 
 


    

the payment of the Issue Fee, and to avoid processing delays, should preferably accompany the Issue Fee. such submissions should be clearly labeled "comments on 
statement of Reasons for Allowance".   

3.    Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490 The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 



more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
September 15, 2021